431 F.2d 632
UNITED STATES of America, Plaintiff-Appellee,v.John D. GORMAN, Defendant-Appellant.
No. 30068.
United States Court of Appeals, Fifth Circuit.
Sept. 1, 1970.

Ross T. Scaccia, New Orleans, La.  (court-appointed), for defendant-appellant.
Gerald J. Gallinghouse, U.S. Atty., Robert L Livingston, Jr., Asst. U.S. Atty., New Orleans, La., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is from the District Court's denial of Gorman's motion to correct or reduce sentence, pursuant to Rule 35, F.R.Crim.P.


2
On January 31, 1969, more than ten months after he was sentenced, Gorman first requested the court below to modify his sentence.  Since Gorman's motion was not filed within 120 days of his sentence, as required by Rule 35, the District Court lacked jurisdiction to consider the motion; and therefore this Court has no jurisdiction over the appeal.  Rule 45(b), F.R.Crim.P.; United States v. Ellenbogen, 2 Cir. 1968, 390 F.2d 537, cert. denied 1968, 393 U.S. 918, 89 S. Ct. 241, 21 L. Ed. 2d 206.


3
Appeal dismissed.